Citation Nr: 0618515	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (claimed as a nervous condition).

2.  Entitlement to service connection for a head injury.

3.  Entitlement to service connection for residuals of heat 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1951 to December 
1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for residuals of heat stroke, a head 
injury, and a psychiatric disability (claimed as a nervous 
condition).  The veteran appealed these issues.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has not been treated or diagnosed with residuals 
of a head injury or heat stroke. 


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in, or 
aggravated by, active service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Residuals of heat stroke were not incurred in, or 
aggravated by, active service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in April 2003 and April 2004.  These letters informed 
him of the requirements to establish service connection for 
his claimed disabilities.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to these claims to VA.  The initial VCAA 
notification was issued prior to the initial adverse decision 
of February 2004.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims on appeal.  The VCAA letter 
specifically informed him of the type of evidence necessary 
to establish service connection for his claimed disabilities.  
However, he was not informed of the type of evidence 
necessary to establish a particular evaluation or the 
effective date for the award of service connection.  Despite 
the inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  As the Board concludes below that there 
is no evidence that residuals of a head injury or heat stroke 
currently exists, the issue of determining the elements 
discussed above are moot.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's active service medical records 
in December 2003.  At that time, the National Personnel 
Records Center (NPRC) informed VA that the veteran's service 
records had received damage due to a fire at its location.  
However, this notice did not indicate that any of the records 
were missing, but only that the available records were 
"moldy and brittle."  Therefore, the NPRC provided 
photocopies of the records.  While these records were 
damaged, it appears that the service records are not missing 
and VA has possession of copies of these records.

By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified post-service private 
treatment.  These records have been obtained and incorporated 
into the claims file.  As all identified treatment records 
pertinent to the issues decided below have been incorporated 
into the claims file, the Board finds that further 
development for these records is not warranted in order to 
make the equitable determinations discussed below.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
acknowledges that the veteran has not received a VA 
compensation examination to evaluate his claimed 
disabilities.  However, the claims file contains multiple 
service and private examinations that have noted the 
veteran's complaints and provided comprehensive 
physical/examination findings and diagnoses.  No examination 
has found any residual of a head injury or heat stroke 
existed in service or since the veteran's separation from 
active service.  His noted symptoms have been attributed to 
other diagnoses.  Without competent evidence that the claimed 
condition currently exists, a VA compensation examination is 
not authorized.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was given an opportunity to request a hearing 
before VA.  He declined a hearing before VA on his 
substantive appeal (VA Form 9) received in March 2004.  Based 
on the above analysis, the Board concludes that further 
development of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Service Connection for Residuals of a Head Injury and Heat 
Stroke

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Court has held that because the 
law specifically provides that service connection may be 
proven by satisfactory lay evidence, without the support of 
official records, it follows that the absence of such 
official clinical evidence alone is not sufficient to rebut 
the lay evidence."  Sheets v. Derwinski, 2 Vet. App. 512, 515 
(1992); see Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The veteran has claimed that he sustained a head injury 
during active service, or in the alternative, he aggravated a 
pre-existing head injury.  He also claims that he sustained 
heat stroke during basic training.

His entrance examination conducted in June 1951 found his 
head, heart, vascular system, and neurologic system to be 
normal.  Military hospitalization records dated in October 
1951 indicate that the veteran was admitted with symptoms of 
headaches progressing to dizziness, followed by rapid 
breathing, and concluding in a period of unconsciousness.  
Six or seven of these attacks had recently happened, each 
lasting from 15 to 45 minutes.  The veteran denied any family 
history of epilepsy.  Examination of the veteran showed no 
positive findings.  The veteran was sedated and admitted for 
observation.  He was later released with a tentative 
diagnosis of nervous instability with hyperventilative 
syndrome.  The veteran was referred for a military medical 
board.

A Report of Medical History was taken in October 1951.  The 
veteran noted a prior medical history of frequent/severe 
headaches, dizzy/fainting spells, and nervous trouble.  He 
denied any prior history of epilepsy or fits.  The veteran 
also reported that he had been in a car wreck at the age of 
17 when he hit his head "very hard."  The reviewing 
physician summarized this history in the following manner:

Nervous instability with dizzy spells & 
episodes of unconsciousness beginning 
prior to enlistment in Air Force.  Has 
had spells of unconsciousness with 
increasing frequency with two attacks 
during past week.  Diagnosis: Nervous 
instability with Hyperventilation 
Sundrome. (Sic.)

Post-service medical records note diagnoses for ischemic 
heart disease, coronary artery disease, hypertension, 
hypercholesterolemia, abdominal aortic aneurysm, psoriasis, 
onycholysis, rectal polyp, anemia, extrahepatic biliary duct, 
lower gastrointestinal hemorrhage, and hearing loss.  During 
his post-service examinations the veteran did not report any 
prior history of head trauma or heat stroke.  He made no 
complaints attributable to these occurrences.

Based on the medical evidence of record, the Board finds that 
the veteran does not now, or ever has, suffered with 
residuals of a head injury or heat stroke.  While in October 
1951 the veteran reported a pre-service head injury; neither 
the service nor post-service medical records have attributed 
any diagnosed disorder to this injury.  There is no medical 
evidence that the veteran was ever found to suffer with 
residuals of a heat stroke.  While the veteran is competent 
to render evidence on symptomatology, he does not have the 
medical expertise to render a diagnosis.  See Espiritu, 
supra.  The veteran has claimed to have suffered in-service 
injuries of a head trauma and heat stroke.  This lay evidence 
is competent; however, the Board finds that the veteran's lay 
assertions are not reliable or credible.  See Washington v. 
Nicholson, 19 Vet. App. 362, 366-67 (2005).  The 
contemporaneous medical history does not corroborate his 
claims, as it does not include any complaints of in-service 
head trauma or heat stroke and his recent report of history 
is not reliable.  See Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997).  Thus, the preponderance of the evidence is 
against the claim for residuals of a head injury and heat 
stroke and the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.  Without a current disability, 
disease, or residuals of an injury, service connection must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).




ORDER

Entitlement to service connection for a head injury is 
denied.

Entitlement to service connection for residuals of heat 
stroke is denied.

REMAND

The veteran claims that he currently suffers with a 
psychiatric disability that was incurred during active 
service.  As noted above, the veteran's symptoms of October 
1951 were attributed to a psychiatric disability and the 
examiner at that time felt this disorder had pre-existed 
active service.  However, the veteran's entrance examination 
in June 1951 found his psychiatric evaluation to be normal.  
Based on this lay and medical evidence, the Board finds that 
a compensation examination is needed to determine if the 
veteran currently suffers with a psychiatric disability and, 
if so, what is the etiology of this disorder.  See 
38 U.S.C.A. § 1154(b), 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
service connection for a psychiatric 
disability (claimed as a nervous 
condition), please send the veteran the 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
compensation examination.  This 
examination is to determine whether the 
veteran currently suffers with a 
psychiatric disability and, if so, 
whether this disability was incurred or 
aggravated by active service.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The veteran has claimed that he incurred 
a psychiatric disability during active 
service.  The military entrance 
examination of June 1951 found his 
psychiatric evaluation to be normal.  In 
October 1951, he was diagnosed with 
nervous instability with hyperventilative 
syndrome.  The military examiners found 
that this disorder had pre-existed the 
veteran's active service period.  Please 
answer the following questions:

What is the most accurate in-service 
diagnosis?  Does the veteran currently 
suffer with a psychiatric disability?  If 
so, please provide all appropriate 
diagnoses.

Is there clear and unmistakable (obvious 
and manifest) evidence demonstrating that 
any current psychiatric disability pre-
existed the veteran's entrance into 
active service in June 1951?  If so, did 
the pre-existing psychiatric disability 
increase in severity during active 
service?  

If the psychiatric disability did not 
pre-exist active service, is it at least 
as likely as not that any current 
disability was incurred during the active 
service period?

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

3.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for a psychiatric disability.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


